                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

DENISE SZANY                      )
          Plaintiff,              )
                                  )
     v.                           )                  CAUSE NO.: 2:17-CV-74-JTM-PRC
                                  )
JAIME GARCIA and CITY OF HAMMOND, )
          Defendants.             )

                                    OPINION AND ORDER

       This matter is before the Court on Defendant City of Hammond’s Motion for Protective

Order [DE 77], filed on October 18, 2018, and on a Motion to Join Defendant, City of Hammond’s,

Motion for Protective Order and Brief in Support of Protective Order [DE 86], filed by Defendant

Jaime Garcia on October 31, 2018. Plaintiff Denise Szany filed a response to the Motion for

Protective Order on October 28, 2018, and the City of Hammond (the “City”) filed a reply on

November 5, 2018. No response to the Motion to Join was filed.

                                        BACKGROUND

       In this action, Szany alleges that she and Garcia were both employees of the City and that

Garcia physically attacked Szany on the City’s property at their place of work. Szany also alleges

that the City fosters a work environment in which misconduct toward women is tolerated and that

the City has failed to prevent sex-based harassment and sexual harassment. In light of these

allegations, Szany brings claims under 42 U.S.C. § 1983 and Title VII of the Civil Rights Act of

1964 against the City and state law tort claims against Garcia.

                                           ANALYSIS

       This litigation is currently in the discovery phase. Szany seeks discovery of the City’s

personnel and internal affairs files for Garcia. The City objects and has filed the Motion for
Protective Order seeking (1) permission to redact certain information, (2) an order that it need not

produce investigative and disciplinary information for matters other than the event giving rise to

this litigation because those other matters are irrelevant and privileged, and (3) a protective order

foreclosing the dissemination of investigative and disciplinary information to anyone outside of

this litigation. Garcia requests to join the City’s motion.

        On December 4, 2018, the Court issued an Opinion and Order finding that Garcia’s

personnel file is relevant and that portions of his internal affairs file are relevant. The Court ordered

the City to submit the relevant portions of the internal affairs file for in camera inspection to decide

the issue of privilege. On December 13, 2018, the City submitted the documents for the Court’s

review, and the Court has reviewed them.

                                  A. Motion for Protective Order

        Federal Rule of Civil Procedure 26 provides that “[a] party . . . from whom discovery is

sought may move for a protective order in the court where the action is pending . . . . The court

may, for good cause, issue an order to protect a party . . . from annoyance, embarrassment,

oppression, or undue burden or expense . . . .” Fed. R. Civ. P. 26(c)(1). Potential limits to discovery

that the Court may order include specifying the terms of discovery, forbidding inquiry into certain

matters, and limiting the scope of discovery. Id. The court has discretion in deciding when a

protective order is appropriate and what degree of protection is required, and the party seeking the

protective order has the burden of showing that good cause exists for it. Felling v. Knight, 211

F.R.D. 552, 554 (S.D.Ind.2003).

1.      Redaction

        The City asks that it be permitted to redact officers’ personal identifiers; residential

addresses; phone numbers, financial, insurance, benefit, and medical information; family



                                                   2
information (names and addresses of spouse or significant other, parents, and any children); and

information identified as suitable for redaction in Federal Rule of Civil Procedure 5.2(a). Szany

agrees that medical, salary, insurance, home address, and family member information should not

be turned over. Szany does not object to any of the other categories of information that the City

asks permission to redact. Therefore, this request is granted.

2.       Production

         The Court’s December 4, 2018 Opinion and Order found the following documents to be

relevant: Garcia’s entire personnel file and documents and information in Garcia’s internal affairs

file that pertain to (1) complaints against or investigations of Garcia for sexual harassment, sexual

misconduct, or sexually-motivated violence toward any person, (2) complaints against or

investigations of Garcia for violence toward coworkers, and (3) complaints against or

investigations of Garcia for any matter complained of by Szany.

         Relevant information may be withheld in discovery if it is privileged. See Baldridge v.

Shapiro, 455 U.S. 345, 360 (1982). Federal Rule of Evidence 501 provides that claims of privilege

are governed by federal common law unless state law supplies the rule of decision, in which case

state law applies. If the discovery at issue pertains to both federal and state claims or defenses,

federal law applies. Mem’l Hosp. for McHenry Cty. v. Shadur, 664 F.2d 1058, 1061 n.3 (7th Cir.

1981). Here, the discovery pertains at least to the federal claims, so federal common law supplies

the rule of decision regarding privilege. “A party declining to produce discovery on the grounds

that it is privileged has the burden of establishing the existence of the privilege as well as its

applicability in the particular situation.” Scott v. City of Peoria, 280 F.R.D. 419, 421-22 (C.D. Ill.

2011).

         Privileges are construed narrowly and the requirements for establishing privilege
         are strictly enforced, because privileges are viewed as being in derogation of the

                                                  3
       search for truth. A privilege is therefore applied only where necessary to achieve
       its purpose and only where it has a public good transcending the normally
       predominant principle of utilizing all rational means for ascertaining truth.

Id. (citations and quotation marks omitted).

       As the Court described in the December 4, 2018 Opinion and Order, the City asserts

protection of its investigatory file under the law enforcement investigatory privilege. The law

enforcement investigatory privilege is qualified, not absolute, and exists “to prevent disclosure of

law enforcement techniques and procedures, to preserve the confidentiality of sources, to protect

witnesses and law enforcement personnel, to safeguard the privacy of individuals involved in an

investigation, and otherwise prevent interference in an investigation.” Anderson v. Marion Cty.

Sheriff’s Dept., 220 F.R.D. 555, 560 (S.D. Ind. 2004) (quoting In re Polypropylene Carpet

Antitrust Litigation, 181 F.R.D. 680, 686-87 (N.D. Ga. 1998)). Courts weigh ten factors when

determining whether the law enforcement investigatory privilege applies:

       (1)    The extent to which disclosure will thwart governmental processes by
       discouraging citizens from giving the government information;

       (2)     The impact upon persons who have given information of having their
       identities disclosed;

       (3)   The degree to which governmental self evaluations and consequent program
       improvement will be chilled by disclosure;

       (4)     Whether the information sought is factual data or evaluative summary;

       (5)    Whether the party seeking discovery is an actual or potential defendant in
       any criminal proceeding either pending or reasonably likely to follow from the
       incident in question;

       (6)     Whether the investigation has been completed;

       (7)     Whether any interdepartmental disciplinary proceedings have arisen or may
       arise from the investigation;

       (8)     Whether the plaintiff's suit is nonfrivolous and brought in good faith;



                                                 4
        (9)    Whether the information sought is available through other discovery or
        from other sources; and

        (10)    The importance of the information sought to the plaintiff’s case.

Davis, 282 F.R.D. at 206; accord Anderson, 220 F.R.D. at 563-64; Jones, 216 F.R.D. at 444.

        The Court finds that a couple of these factors weigh in favor of applying the privilege. The

strongest factor in favor of applying the privilege is the importance of the information sought to

Plaintiff’s case, which is minimal. Further, citizens will be discouraged from giving the

government information if they know that the information and their identities may be disclosed.

        On the other hand, the investigation has been completed, the information sought is not

reasonably available from other sources, Defendants have not argued in the instant briefing that

Plaintiff brings her suit in bad faith or that it is frivolous, Plaintiff cannot reasonably be considered

at risk to be a potential defendant in any criminal proceeding resulting from the incident, and while

the internal affairs department investigated the matter, it does not appear that any disciplinary

proceedings arose from the investigation.

        The following factors provide very little guidance to the Court in light of the specific details

of the submitted documents: the degree to which governmental self evaluations and consequent

program improvement will be chilled by disclosure, the impact of disclosing the identity of persons

who gave information, and whether the information is factual or evaluative.

        The Court finds that, in light of all of the factors above, and most importantly the minimal

use the information at issue would be to Plaintiff’s litigation of her case, the law enforcement

investigatory privilege applies and the City shall not be ordered to turn over the information

submitted for in camera inspection.




                                                   5
3.      Protection

        Szany states that she agrees with the entry of a protective order and that she suggested

changes on multiple occasions to the City’s proposed order. The thrust of her argument is that any

protective order should protect her as well as Garcia. She does not, however, present a proposed

protective order to the Court. Szany also argues that precedential case law indicates that federal

litigation is generally public and that the City’s desire to seal information contravenes this case

law.

        Szany’s arguments are well taken. The protective order issued by the Court will apply

equally to all of the parties and will require the procedures of the Northern District of Indiana to

be followed when any party seeks to file a document under seal.

                                          B. Motion to Join

        Garcia seeks to join the Motion for Protective Order and requests that the Court enter the

protective order requested by the City. No separate opposition to this motion was filed. The motion

is granted as to the request to join the City’s motion, and, regarding the request for protective order,

the motion is granted in part and denied in part to the same extent as the City’s motion.

                                      C. Reasonable Expenses

        Federal Rule of Civil Procedure 26(c)(3) provides that the provisions of Rule 37(a)(5)

regarding awards of expenses apply to motions for protective orders under Rule 26(c). Where, as

is the case here, the motion is granted in part and denied in part, Rule 37(a)(5)(C) applies, which

leaves the issue of fees to the Court’s discretion. In this instance, the Court declines to apportion

the reasonable expenses incurred by the parties in litigating the Motion for Protective Order.




                                                   6
                                         CONCLUSION

       Based on the foregoing, the Court hereby GRANTS in part and DENIES in part the

Motion to Join Defendant, City of Hammond’s, Motion for Protective Order and Brief in Support

of Protective Order [DE 86] and GRANTS in part and DENIES in part Defendant City of

Hammond’s Motion for Protective Order [DE 77].

       The Court ORDERS that the City may redact personal identifiers and all personal

confidential information, including residential addresses, family information, cell phone and home

telephone numbers, social security numbers, and financial, insurance, benefit, and health

information from the personnel information that it produces to Szany.

       The Court further ORDERS that the documents submitted to the Court for in camera

inspection may be relevant but are protected by the law enforcement investigatory privilege and

therefore shielded from discovery.

       A Protective Order that applies equally to all parties and that requires compliance with the

local rules when seeking to file material under seal will issue separately.

       The Court DECLINES to make an award of reasonable expenses.

       So ORDERED this 14th day of December, 2018.

                                                  s/ Paul R. Cherry
                                                  MAGISTRATE JUDGE PAUL R. CHERRY
                                                  UNITED STATES DISTRICT COURT




                                                 7
